        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 1 of 17   1
     J7R7SCOC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 17 Cr. 630 (ER)

5    MARK SCOTT,

6                     Defendant.

7    ------------------------------x
                                                    New York, N.Y.
8                                                   July 30, 2019
                                                    2:00 p.m.
9

10   Before:

11                             HON. EDGARDO RAMOS
                                                District Judge
12

13                                 APPEARANCES

14   GEOFFREY S. BERMAN
          United States Attorney for the
15        Southern District of New York
     BY: CHRISTOPHER DIMASE
16        JULIETA LOZANO
          NICHOLAS FOLLY
17        LISA KOROLOGOS
          Assistant United States Attorneys
18
     DAVID GARVIN
19        Attorney for Defendant

20   MARTIN RASKIN
          Attorney for non-party David Pike
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 2 of 17     2
     J7R7SCOC

1               (Case called)

2               (In open court)

3               MR. DIMASE:    Good afternoon, your Honor.       Christopher

4    DiMase for the government.      I'm joined at counsel table by

5    three other attorneys:      Special assistant United States

6    attorney Julieta Lozano, cross designated from the Manhattan

7    DA's office; and AUSA's Nicholas Folly and Nicholas Korologos

8    from the U.S. Attorney's office.

9               THE COURT:    Good afternoon.

10              MR. RASKIN:    Good morning, your Honor, Martin Rankin

11   on behalf of David Pike.

12              THE COURT:    Good afternoon.

13              MR. GARVIN:    Good afternoon, your Honor.       David Garvin

14   on behalf of Mark Scott, who is also present.

15              THE COURT:    And good afternoon to you all.       This

16   matter is on for a status conference.        Mr. DiMase, what are we

17   doing?    What do you wish to do?

18              MR. DIMASE:    Your Honor, there are four issues that we

19   wanted to briefly address.      I don't think it will take too

20   long.    The first is to update the Court on the status of a

21   privilege review issue that we all spoke about at the last

22   conference; the second is to address the still contentious

23   motion to compel where the parties have not come to an

24   agreement and probably do need the Court to rule; third,

25   address a very quick question on the crime fraud order issued


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 3 of 17       3
     J7R7SCOC

1    by the Court dated July 23, 2019; and, fourth, raise an issue

2    about the trial date and the order regarding that trial date

3    and the speedy trial time.      So those are the four issues that

4    we wanted to address.

5              THE COURT:    OK.

6              MR. DIMASE:    I will turn it over to Mr. Folly, with

7    the Court's permission, to address the privilege review issue.

8              THE COURT:    Very well.

9              MR. FOLLY:    Your Honor, just very briefly.        At your

10   Honor's direction, the privilege review team for the

11   government, the filter team, did meet and confer with defense

12   counsel about some of those issues that we were addressing at

13   the last conference.

14             The parties have reached an agreement about the

15   contemplated production and review of documents designated not

16   privileged by the government's filter team.          We're happy to go

17   into the details of that, but we have primarily agreed to among

18   other things restrict the date range as your Honor discussed

19   with the parties at the last conference, and at this stage,

20   unless there are specific disputes that arise in that process

21   after documents are handed over to defense counsel, we do not

22   need the Court to make any rulings with respect to any of those

23   issues that were on the table before.

24             THE COURT:    Excellent.

25             Mr. Garvin?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 4 of 17       4
     J7R7SCOC

1              MR. GARVIN:    Yes, that accurately reflects the

2    understanding of the defense, your Honor.

3              THE COURT:    Thank you.    Next.

4              MR. DIMASE:    Yes, your Honor.      So, I think we will

5    turn to the motion to compel last, because that's the only

6    issue I see continued litigation over at this point.

7              On the fourth issue I mentioned earlier, the trial

8    date, I think I raised this with the Court's deputy clerk about

9    there was an e-mail sent I believe it was in April informing

10   the parties that the trial date would be scheduled for October

11   7, and that I think it said something along the lines of an

12   opinion will follow.

13             And if the Court recalls, one of the issues that was

14   connected with that decision was the speedy trial issue, so it

15   wasn't merely a matter of setting the trial date but also an

16   issue of excluding time.

17             We did very briefly address this at the last

18   conference, and I think the Court indicated that it believed

19   such an order had been issued and posted to the docket.             After

20   that conference, I reviewed the docket sheet, and I was not

21   able to find such an order on the docket, so I did notify

22   chambers about that, but I wanted to raise it again today.

23             THE COURT:    But an order has subsequently been issued.

24             MR. DIMASE:    Not that we are aware of, your Honor.

25   I'm not currently aware of an order setting -- an actual


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 5 of 17        5
     J7R7SCOC

1    written order setting the October 7th date and excluding time

2    for a set of reasons through that date.         I am not aware of

3    that.

4               THE COURT:    I will check.    I do recall signing an

5    order.

6               MR. DIMASE:    It may be that it simply hasn't been

7    docketed and that's why.

8               THE COURT:    I recall signing it because you kept

9    calling.

10              MR. DIMASE:    Fair enough.    And I may be wrong.       We

11   will check our records, but I don't recall seeing it.

12              THE COURT:    We will check also.

13              MR. DIMASE:    Number three was the crime fraud the

14   motion and the Court's order of July 23.         And the only issue

15   the government wished to raise there was, as I informed the

16   clerk with chambers before the conference today, the summary of

17   the three categories in the Court's order differs in some small

18   ways from the request -- the more specific and detailed request

19   made in the government's motion -- and we wanted to confirm

20   that the Court did grant in full the categories laid out in the

21   government's motion.

22              THE COURT:    It was not my intention to limit the

23   categories that were defined by the government in its motion.

24              MR. DIMASE:    OK.

25              THE COURT:    We simply wanted to --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 6 of 17   6
     J7R7SCOC

1              MR. DIMASE:    -- to summarize.

2              THE COURT:    Exactly.

3              MR. DIMASE:    So, we will proceed with the

4    understanding the Court has granted the more detailed

5    categories as laid out in the government's motion.

6              THE COURT:    Correct.

7              MR. DIMASE:    Thank you, your Honor.       So unless

8    Mr. Garvin has anything to add on those two issues -- the trial

9    date order and the crime fraud order -- we're prepared to

10   address the motion to compel, so maybe it makes sense to

11   address Mr. Garvin first.

12             THE COURT:    OK.

13             MR. GARVIN:    I have no additional needs to discuss

14   those two points.

15             MR. DIMASE:    Very good.     So, Ms. Lozano is prepared to

16   address the motion to compel issue, with the Court's

17   permission.    Thank you.

18             MS. LOZANO:    Your Honor, to briefly summarize, the

19   parties have all submitted letters to the Court regarding the

20   existing grand jury subpoenas.       We were unable to reach an

21   agreement.    The government and Mr. Scott's attorneys did

22   discuss and negotiate, and the government is willing to reissue

23   the subpoenas in the name of generic records custodians and

24   agree to the timeline offered by defendant Scott with respect

25   to the subpoenas served on Mr. Scott as the custodian of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 7 of 17   7
     J7R7SCOC

1    records.    However, the government stands firm in its belief and

2    its intention to seek responsive records from Mr. Pike in his

3    capacity as a records custodian.

4               THE COURT:    I'm sorry.   So you did re-issue the

5    subpoena to Mr. Scott?

6               MS. LOZANO:   We did not, because that second part of

7    the proposal, when the government tried to clarify with

8    Mr. Scott that we intended to proceed and seek responsive

9    documents from Mr. Pike, it was clear that Mr. Scott's proposal

10   was no longer offered because part of his proposal envisioned

11   the withdrawal and cancellation of the Pike subpoena.

12              THE COURT:    OK.

13              MS. LOZANO:   So, the defendant proposes instead to

14   have the entities produce the documents through his attorneys,

15   which is a process that will necessarily entail Mr. Scott

16   reviewing the documents and making determinations about what to

17   produce from the records that Mr. Pike holds as a custodian.

18              And Mr. Pike's attorneys agree with that process and

19   argue that it is a burden for Mr. Pike to look through the

20   records that he had, since Mr. Scott already has them, and that

21   Mr. Pike claims he is not an appropriate records custodian.

22              Initially, first we just note that the legal authority

23   is clear that Mr. Pike serves as a records custodian for MSSI

24   BVI.   He is an agent of the corporation as a director with

25   custody and control of documents, because we know he has them;


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 8 of 17         8
     J7R7SCOC

1    he has produced them to Mr. Scott.

2              THE COURT:    Sorry.    Could I just stop you on that?

3    So, he has them because he produced them to Mr. Scott, but did

4    he keep copies?

5              MS. LOZANO:    He did.    That's what I understand.       He

6    has copies of everything that he produced to Mr. Scott.             And

7    his argument is if Mr. Scott is willing to review and produce

8    them, it would be a burden and duplicative for Mr. Pike to

9    produce them.    And we disagree with that.

10             It's irrelevant under the legal authority that the

11   entity has not designated Mr. Pike as a records custodian.            He

12   serves as one.    And it is OK to have multiple custodians served

13   with subpoenas for records, and that's what we have done here.

14             Second and more important, the government's position

15   that we intend to seek records and continue to seek records

16   from Mr. Pike is based on a serious concern that we have, which

17   is that Mr. Scott's proposal envisions Mr. Scott himself

18   reviewing and making production decisions about records that

19   Mr. Pike possesses as a records custodian.         And the problem

20   there is that Mr. Scott obviously is a charged defendant here

21   and, as such, his incentives and motivations are different, and

22   when he is reviewing records and responding to a subpoena we

23   are concerned that his status as a charged defendant will cause

24   him to make different decisions than Mr. Pike as a records

25   custodian for MSSI BVI would make.        And frankly it's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 9 of 17       9
     J7R7SCOC

1    unrealistic to believe that counsel for Mr. Scott, who also

2    represents the entities, would be making these review and

3    production decisions without Mr. Scott.

4               We also note --

5               THE COURT:    Why should that be a matter of concern?        I

6    mean it's not unusual for LLCs to have one director.           And if

7    Mr. Scott were the only director, then you wouldn't be making

8    that argument here, right?

9               MS. LOZANO:    Well, because in this case there is an

10   alternative.    There is somebody who is not charged who is a

11   director, who has records, and his incentives when reviewing

12   and deciding what documents are responsive to a grand jury

13   subpoena validly issued are going to be different than a

14   defendant sitting charged with crimes and looking through those

15   records.    That's the government's concern.

16              THE COURT:    I understand that that's a concern, but I

17   don't know that it's a concern of any legal significance.

18   Because again if he were the only one, he would by necessity

19   making those determinations, and I don't know that there is any

20   relief that you would be able to seek if there were only one

21   director and that one director was also a defendant.

22              MS. LOZANO:    And I'm not sure that we are arguing that

23   it is a legal concern.      It is a concern given the facts that we

24   have here, and given that Mr. Pike has the ability to produce

25   these records, and in fact is the person who is obligated to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 10 of 17    10
     J7R7SCOC

1    produce these records under the subpoena.         It was served on

2    him.

3               THE COURT:    OK.

4               MS. LOZANO:    We also note that counsel -- as I said,

5    counsel for Scott also represents the entities, which may raise

6    a potential conflict concern.       We haven't really thought

7    through that issue and reached a determination, but that also

8    may further complicate Scott's counsel's ability to undertake

9    the review of the records that Mr. Pike has produced to them.

10              So, for these reasons the government is requesting at

11   this time -- because we have been unable to reach an agreement

12   with counsel -- that the Court compel production of responsive

13   records pursuant to the existing subpoenas from both Mr. Pike

14   and Mr. Scott in their representative capacities.

15              THE COURT:    OK.   Mr. Garvin?

16              MR. GARVIN:    Yes, your Honor.    First, your Honor, with

17   regard to the portion of the proposal that was accepted by the

18   government, the government agreed to reissue the two subpoenas

19   in question, one to MS International BVI and the other one to

20   MS International Consulting LLC, to the entity comma records

21   custodian and withdraw the ones to Mr. Scott.         We are in

22   agreement with that, and we had --

23              THE COURT:    But that offer is off the table now,

24   correct?

25              MR. GARVIN:    Well, that portion of the agreement has


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 11 of 17   11
     J7R7SCOC

1    been pending.    They've taken it one step further.

2               So, we are in agreement with that portion, and the

3    reason for that is that obviously had they served a subpoena on

4    Mr. Scott as an individual he would have had Fifth Amendment

5    rights that we are concerned about waiving.

6               Now we take the additional step, and the government

7    says that the portion that we have requested, which was to

8    withdraw the subpoena to Mr. Pike that also purports to be to

9    the entity, since the entity is going to accept service,

10   Mr. Nobles, counsel for the entity, will accept service and the

11   process will endeavor to identify and gather and produce the

12   documents that the government has requested.

13              Our position remains, A, that the entity never

14   authorized Mr. Pike to be a records custodian; B, that what the

15   government really is accomplishing or attempting to accomplish

16   here is to circumvent Mr. Pike's rights to the Fifth Amendment

17   by saying that this subpoena really is to an entity and

18   entities have no Fifth Amendment rights.

19              So, your Honor, we set forth our proposal on July 30

20   in a letter to this honorable court, and we believe that the

21   appropriate way to proceed here is to go through with the first

22   step, which the parties are in agreement with, which is

23   withdrawing the subpoena as to Mr. Scott and reissuing them to

24   the records custodian for which Mr. Jamie Nobles will accept

25   service.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 12 of 17   12
     J7R7SCOC

1              THE COURT:    I'm sorry, I have to stop you, Mr. Garvin,

2    because I'm getting confused.       You're talking about an

3    agreement that as I understand from Ms. Lozano no longer

4    exists.

5              Am I wrong, Ms. Lozano?

6              MS. LOZANO:    You are not, your Honor.       My

7    understanding is we had preliminary discussions about a

8    proposal, we explored potential avenues for resolution, and at

9    the end of the day the proposal that the defendant offered

10   included something that the government could not agree to,

11   which was withdrawal and cancellation of the subpoena served on

12   Mr. Pike as a records custodian.

13             MR. GARVIN:    If it is withdrawn, then I would urge the

14   Court to enter an order stating that the subpoenas should be

15   quashed as we have requested and that the subpoenas should be

16   issued to the individual entities' records custodian, and it is

17   the responsibility and burden of the entities to gather the

18   documents and produce them as required, and that the subpoenas

19   that are issued to both Mr. Scott and Mr. Pike be quashed for

20   the reasons that we have articulated previously.

21             THE COURT:    Thank you.

22             Mr. Rankin?

23             MR. RANKIN:    Yes, your Honor.     As I told the Court

24   last time we discussed this, everything that David Pike

25   possesses was turned over to MSSI Consultants BVI, and we did


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 13 of 17        13
     J7R7SCOC

1    that as soon as I realized that there were a significant body

2    of privileged materials.      I am not in a position to make that

3    determination.    I spoke with government counsel yesterday.

4    They think that if I simply turn this material over to their

5    filter team that will solve the problem.         I don't.   They are

6    kind of analogizing this to materials seized in a search

7    warrant.    This is material that MSSI counsel is uniquely suited

8    to review and turn over.      We think it serves no purpose for

9    Mr. Pike to have to do the exact same thing.         It will be a

10   burden both financially and certainly insofar as it would

11   require him and me to try to determine attorney/client

12   privilege materials, and we're just not in a position to do

13   that.   We strongly believe that counsel for MSSI should provide

14   whatever documents are requested by the government.

15              THE COURT:    And, again I just want to make sure, Mr.

16   Rankin, as I think I asked before, I understand that you have

17   turned over copies of what you believe to be the universe of

18   documents in the custody of Mr. Pike to counsel for Mr. Scott

19   but that Mr. Pike still has copies of those documents.              Is that

20   correct?

21              MR. RANKIN:    Yes.    I have a hard drive which is a copy

22   of Mr. Pike's hard drive.        Mr. Pike no longer even has a copy.

23   There were two copies, mine and the exact duplicate that I sent

24   to Mr. Garvin.

25              THE COURT:    And why do you think that the taint team


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 14 of 17     14
     J7R7SCOC

1    would not be a sufficient safeguard here?

2              MR. RANKIN:    Well, again, I have seen taint teams used

3    only when something has been seized by the government, never in

4    response to a grand jury subpoena.        And there is really no need

5    for a taint team given the fact that Mr. Scott's lawyers --

6    Mr. Garvin and Mr. Nobles -- are in a unique position to make

7    those attorney/client determinations for the corporation.           It's

8    just not necessary.

9              THE COURT:    Well, I suppose, you know, I appreciate

10   your concern for the Fifth Amendment privilege of others, but

11   why aren't you in a position to determine whether documents are

12   responsive and turn them over, and to the extent there are any

13   privilege issues, they can be litigated by the actual parties

14   to this case.

15             MR. RANKIN:    Again, that's your Honor's decision.

16   You're right, it's just not the way I've seen it done before.

17   And all I know is that I am not in a position to make

18   attorney/client privilege determinations.         Whether it's Scott's

19   lawyers or the government's filter team, I guess it really

20   doesn't matter to us.     We just can't make that determination.

21             THE COURT:    OK.    So, this is what I'm going to do.

22             I am sorry, Ms. Korologos, you can speak.

23             MS. KOROLOGOS:      Your Honor, I just wanted to add that

24   the filter team has in instances done privilege reviews on

25   grand jury subpoena documents.       In cases where the parties


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 15 of 17    15
     J7R7SCOC

1    subpoenaed cannot on their own do a privilege review, we have

2    stepped in and done it.      And also in cases where perhaps the

3    parties that produced the documents may not have the same

4    interests as the defendants, we will go back in and we will

5    review those to make sure we are protecting all the privileges.

6    So, there is a number of cases where we do perform a privilege

7    review on subpoenaed documents.

8              THE COURT:    Very well.

9              MR. GARVIN:    I wanted to reemphasize and then I will

10   sit down.   But, your Honor, just to be clear, the entities do

11   not recognize Mr. Pike as a records custodian, and what really

12   is happening here is Mr. Pike is being subpoenaed to produce

13   records as an individual but because the subpoena is made out

14   to the entity he is not going to be able to assert his Fifth

15   Amendment rights, and they're being circumvented.          And I think

16   that that really is the gravamen of the issue, that the

17   government is succeeding in having an individual who is not a

18   records custodian turn over records as a records custodian so

19   he cannot assert his Fifth Amendment rights.

20             THE COURT:    Thank you.    I think I have all of the

21   briefing.

22             Ms. Lozano?

23             MS. LOZANO:    Just one additional comment, your Honor.

24   In response to Mr. Garvin's last point, I note that counsel has

25   provided no legal authority for their position, and the Eighth


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 16 of 17        16
     J7R7SCOC

1    Circuit case, while not from this Circuit, addresses this issue

2    on all fours, and it's the case of In Re Grand Jury Witnesses,

3    90 F.3d 710, and the quote there is "It is irrelevant that the

4    individual is not the corporation's designated document

5    custodian."

6              So, Mr. Garvin's argument lacks any legal authority,

7    and in fact the legal authority that's out there indicates that

8    it is irrelevant what MSSI BVI designates Mr. Pike as.

9              THE COURT:    I will give Mr. Garvin one last sentence.

10             MR. GARVIN:    Yes, your Honor.     A few moments ago the

11   primary argument of the government was that Mr. Pike would

12   somehow categorizingly respond to a subpoena in a different

13   fashion because Mr. Scott is under indictment.          But this is a

14   grand jury subpoena that the government previously represented

15   that Mr. Pike may well be one of the targets of this grand jury

16   subpoena.   So, there is no distinction between the position

17   that Mr. Pike finds himself in and the position that Mr. Scott

18   finds himself in as to this particular grand jury subpoena.

19   The grand jury subpoena is not supposed to be used to obtain

20   documents for the case that has already been indicted.

21             THE COURT:    I will issue an order before the end of

22   the week.   Anything else, Mr. DiMase?

23             MR. DIMASE:    I just wanted to note that -- I guess ask

24   whether the order will also address the Scott subpoenas.            We

25   seem to have an agreement in principle on those except for the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 110 Filed 08/14/19 Page 17 of 17       17
     J7R7SCOC

1    Pike subpoena and the records responsive to that, but since we

2    have not been able to come to a universal agreement, I think

3    unless something changes we are asking the Court to rule on the

4    Pike subpoena and the two Scott subpoenas as well at this

5    stage.   So, I just wanted to put that issue before the Court.

6               THE COURT:    I don't want you to confuse me any

7    further.

8               MR. DIMASE:    The main issue of contention obviously is

9    about the subpoena served on Mr. Pike, but because the

10   withdrawal of the Pike subpoena was part of the proposed

11   agreement from the defense, we have not come to an agreement on

12   all three of them at this stage, and at this stage we're asking

13   the Court to rule on the motion to compel as to all three.

14              THE COURT:    OK.   Very well.   We are adjourned.       Thank

15   you.

16              (Adjourned)

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
